Citation Nr: 0014068	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     

FINDINGS OF FACT

1.  The diagnoses of record include PTSD.

2.  The veteran saw combat action during World War II.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen (Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In the present case the veteran submitted his initial claim 
for service connection for PTSD in October 1997.  He also 
submitted an Army Separation Qualification Record that 
indicates that he took part in combat operations as a medium 
tank driver during World War II while serving with the 65th 
Armored Infantry Battalion of the 20th Armored Division in 
the European Theater of Operations

A July 1998 examination report from William Reid, M.D., 
includes a diagnosis of PTSD and indicates that the veteran's 
World War II experiences were the cause.  

A November 1997 VA Vet Center Intake includes an assessment 
of PTSD.  The qualifications of the examiner are not included 
in the report.  

A November 1997 VA PTSD examination report states that the 
claims file was not available for review.  The examiner 
stated that the veteran did not meet all the diagnostic 
criteria for PTSD.  He noted there were no associated 
symptoms by history.  However, he made a diagnosis of PTSD, 
albeit mild.  

In July 1998 William Reid, M. D., examined the veteran for 
psychiatric purposes.  It was indicated the veteran had 
recently been attending counseling at a local vet center.  An 
impression was made of severe PTSD.

The VA osteopath who examined the veteran in November 1997 
again conducted an examination in November 1998.  The claims 
file was available for review.  The veteran indicated he had 
never been hospitalized for psychiatric purposes, had never 
been treated as an outpatient for psychiatric purposes, and 
was on no medication for a mental disorder.  The examiner 
believed the veteran did not meet "all" of the diagnostic 
criteria to establish a diagnosis of PTSD associated with 
wartime experiences.  He gave a diagnosis of mild PTSD, "not 
associated with military service, associated with death of 
wife after 45 years and open heart surgery."

In view of the foregoing, the Board believes the claim is at 
least well grounded.  Recently, in Hensley v. West, No. 99-
7029, (Fed.Cir. May 12, 2000), it was reiterated that the 
threshold established for assessing whether a claim is well 
grounded has long been understood to be uniquely low.   A 
private physician diagnosed the veteran as having PTSD and 
the VA osteopath has referred to some symptoms of PTSD as 
being present.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The medical evidence of record is clearly inconsistent.  The 
Board believes that an examination is in order to clarify the 
diagnoses and the case is therefore remanded for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not examined him previously to 
ascertain whether he suffers from any 
psychiatric disability that was acquired 
as a result of military service.  All 
indicated tests and studies are to be 
performed, including psychological 
studies.  The claims folder is to be made 
available to the examiner prior to 
examination for use in the study of the 
case.  The examination report should 
state whether such a review was in fact 
made.  The examiner is to comment on the 
nature and extent of any psychiatric 
disorder(s) shown, and to what extent the 
disorder(s) cause social and industrial 
impairment.  In particular, the examiner 
should state whether the veteran has PTSD 
or not.  If the veteran does have PTSD, 
the examiner should render an opinion 
regarding whether the stressor(s) found 
occurred during or after his active 
service.  If such a determination cannot 
be made, the opinion should so state.  
The veteran should be informed of the 
importance of appearing for the 
examination.  38 C.F.R. § 3.655(1999).

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative.  A reasonable period of 
time for response thereto should be 
afforded.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN 
	Acting Member, Board of Veterans' Appeals

 



